Citation Nr: 9906181	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-17 557	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  The propriety of the initial evaluation assigned for the 
veteran's service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from February 1994 to December 
1996.  

This appeal arises from a March 1997 rating action in which 
the RO denied service connection for gastritis and granted 
service connection for a right knee disorder, assigning a 
noncompensable evaluation.

The issue of the propriety of the initial rating assigned for 
the veteran's service-connected right knee disability is 
addressed in the Remand following the decision below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran was prescribed Motrin in service for her now 
service-connected right knee complaints.

3.  The veteran had gastrointestinal complaints during 
service.

4.  Shortly after service, gastritis was diagnosed.

5.  The veteran's gastritis is due to medications prescribed 
for her right knee disability.


CONCLUSION OF LAW

A gastrointestinal disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5107(a), 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran contends, in effect, that she should be service 
connected for gastritis which had its onset in service.

The service medical records reveal that, in May 1994, the 
veteran was seen complaining of nausea, vomiting, chills, 
headaches, light headedness and sweats.  She was unable to 
keep food and water down.  She had intermittent sharp pains 
to the right upper and mid abdomen.  Examination of the 
abdomen revealed active bowel sounds, without masses, rebound 
or guarding.  There was tenderness in the epigastric area in 
the upper and lower right quadrant on deep palpation.  The 
assessment was that she had viral gastroenteritis and 
dehydration. 

An examination in September 1994 showed that the veteran had 
mild right upper quadrant tenderness and rebound in the 
abdomen and viscera.  The examiner noted that the condition 
was not considered disabling.  In August 1995, the veteran 
complained of cold sweats, dizziness and light headedness.  
Her abdomen was described as soft and non tender, and there 
was no guarding.  The assessment was that of vasovagal 
reaction versus viral gastroenteritis.  

In September 1995, the veteran underwent an arthroscopic 
chondroplasty and an open lateral release of the right knee.  
She was prescribed Motrin for her knee pain.  

On the report of medical history for her separation 
examination, the veteran indicated that she had problems with 
her stomach.  The examiner noted that she had gastritis and 
ulcers that were not considered disabling.  Her separation 
examination report shows that there were no findings or 
diagnosis of a gastrointestinal disorder. 

At a VA general medical examination conducted in January 
1997, the veteran stated that she had problems with her 
stomach, which she described as gastritis.  She stated that 
she had been taking 800 mg of Motrin orally twice a day for 
one and a half years.  She reportedly had decreased her dose 
and was taking an acid blocker which seemed to have benefited 
her stomach, although she had mid epigastric pain at all 
times.  The assessment was gastritis secondary to analgesic 
abuse.

In addition, a medical consultant associated with the 
veteran's representative provided a statement in January 1999 
to the effect that the veteran's gastritis was linked to her 
Motrin use.  

II.  Analysis

Initially, the Board finds that the appellant's claim for 
service connection for a gastrointestinal disorder is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, she has presented a claim which is plausible.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, after 
reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  The record is 
devoid of any indication that there are other records 
available which might pertain to the issue on appeal.  No 
further assistance to the appellant is required to comply 
with the duty to assist her, as mandated by 38 U.S.C.A. § 
5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  

The Board notes that during service, symptoms compatible with 
a gastrointestinal disorder were clinically documented.  
Shortly after service, a VA examination revealed that she had 
gastritis.  Furthermore, the VA examiner and the medical 
consultant associated with the veteran's representative have 
attributed her gastritis to the analgesics she was taking for 
her right knee disorder, for which service connection has 
been granted.  In the absence of contradicting evidence, the 
Board finds that the preponderance of the evidence supports 
the claim of service connection for a gastritis.  38 C.F.R. 
§§ 3.303, 3.310.


ORDER

Service connection for gastritis is granted.



REMAND

The veteran contends, in effect, that her right knee disorder 
is more disabling than as currently evaluated.  The service 
medical records reveal that, in September 1995, the veteran 
underwent an arthroscopic chondroplasty and an open lateral 
release of the right knee.  

As noted by the veteran's representative, the RO has not 
addressed the applicability of 38 C.F.R. § 4.40 (1998) 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
(1998) regarding weakness, fatigability, incoordination, or 
pain on movement of a joint.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Furthermore, it is essential that the 
examinations on which ratings are based adequately portray 
the anatomical damage and the functional loss, with respect 
to excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40.  The general examination conducted in 
January 1997, although adequate for purposes of determining 
service connection, was not adequate for rating purposes.  In 
addition, subsequently received private medical evidence 
dated in April 1997 seems to suggest that the veteran's right 
knee disability may have worsened.  Indeed, the RO has not 
issued a rating decision of supplemental statement of the 
case since the receipt of the private medical report.  

Finally, the Board notes that the U.S. Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
recently recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection, as is the case here, and a claim 
for an increased rating of a service-connected condition.  
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
Pertinent to this case, the Court noted that separate ratings 
can be assigned for separate periods of time-a practice 
known as "staged" rating.  Id.  It is unclear from the 
record whether the RO considered such a rating.  

Under the circumstances, this issue is REMANDED to the RO for 
the following actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated her since service for 
her service-connected right knee 
disorder.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should schedule the 
veteran for a comprehensive VA orthopedic 
examination to determine the current 
severity of her service-connected right 
knee disorder.  All indicated tests, 
including X-ray studies and range of 
motion studies, must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
identify any objective evidence of pain 
or functional loss due to pain associated 
with the service-connected right knee 
disorder.  The examiner should be 
requested to provide an opinion as to the 
extent that pain limits the functional 
ability of the veteran's right knee.  The 
examiner should also be requested to 
determine whether, and to what extent, 
the right knee exhibits weakened 
movement, excess fatigability or 
incoordination.  A complete rationale for 
any opinion expressed must be provided.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issue on appeal, to 
include consideration of a "staged" 
rating and the Court's holding in DeLuca.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then she and her representative should be 
issued a supplemental statement of the 
case and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

No action is required of the veteran until she is otherwise 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

